DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Response to Amendment
The amendment filed 07/19/2022 has been entered. Applicant has amended claims 1, 7, 11, 14, and 18. Claim 10 remains cancelled. No new claims have been added. Claims 1-9 and 11-21 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 07/19/2022, with respect to claims 1-9 and 11-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-9 and 11-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
James generally teaches identifying a video; identifying a group of users connected to a first user of a user device; determining, for each user in the group of users, an affinity score, wherein the affinity score indicates an interaction of the user with the identified video; receiving a request to present, on the user device, a page that includes an indication of the video; in response to receiving the request, determining contextual information related to the request; identifying a subset of users in the group of users connected to the first user based on the affinity score associated with each user and the contextual information; and causing a group of indicators corresponding to the subset of users to be presented on the user device in connection with the indication of the video.
Lewis generally teaches a first set of data associated with a messaging session between a user and one or more other user, the first set of data excluding data that is inaccessible to the user and comprising data that is accessible to the user, and an identification component configured to identify a set of media items based on the first set of data. An inaccessible data mining component is further configured to generate a second set of data comprising data that is inaccessible to the user but accessible to at least one of the one or more other users, and a recommendation component configured to recommend a subset of the set of media items to the user based on the second set of data.
Chen generally teaches a coordination filtering recommendation method based on sparse data pretreatment, the method starting from the item information, firstly, through introduction of characteristic attribute information item, a weight for each characteristic attribute are assigned different, characteristic attribute similarity calculation between items, primarily to predict user score of evaluation items. then collecting the sparse data of un-scored item mixed filling pre-treatment, the sparse matrix fully saturated user and item data. The invention can effectively solve the problem that the traditional sparse data set does not process and problems of low prompting accuracy and low fixed filling of recommended coverage based on the recommendation of the recommendation system of the present invention can be greatly improved.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in independent claims 1, 11, and 18. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166